Crew III, J. P.
Appeal from an order of the Family Court of Broome County (Ray, J.), entered May 6, 1999, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to extend respondent’s placement with petitioner.
In October 1996, respondent was adjudicated a juvenile delinquent and placed with petitioner. Respondent’s placement in this regard subsequently was extended to April 1999 and, prior thereto, petitioner applied for an additional six-month extension. Based upon the parties’ consent, Family Court again extended respondent’s placement with petitioner until October 1999. Respondent now appeals, contending that Family Court failed to make sufficient factual findings to justify the requested extension.
The record reflects that the order extending respondent’s *717placement expired in October 1999, and the Attorney General advises us that respondent was in fact released from petitioner’s custody at that time. That being the case, the instant appeal is moot (see, Matter of Mark J., 259 AD2d 40, 43).
Spain, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.